Title: To James Madison from Tench Coxe, 1 April 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
Philadelphia April 1, 1807.

I received yesterday the letter you did me the honor to transmit of the 27th. March.  Its contents shall be private & confidential.  It is for that reason that I send you, in the rough draught, some preliminary and direct views of the subject.  I thought it best to lose no time, and therefore devoted all of yesterday, which I could spare from public business, to rehearsals and reflexion, with my pen in hand.  The table following the suggestion of carte blanche, tho rough & hasty, offers a mode of displaying the want of reciprocity as the English & we should stand under the treaty and our respective systems of commercial Laws.
In the East Trade they offer us nothing, but what they want to give to us and all others, and if they have incumbered it with a treaty restraint of reshipment, it is worse than the trade without a treaty with the incidental power to reship.
In the West India trade they offer us nothing nor in the trade of the Northern British Colonies and N. Amn. Indn. country.
Yet excluding us from all these Matters, so far as they can do as well without our custom, they expect to be let into our costly acquisitions from France & the Indians, and into our real colonies, the new states.
Our articles of fishery, all our manufactures, and several important articles of produce, such as meat, the produce of our dairies, & hops are prohibited, tho we admit all their produce & many articles.
They propose to take our drawbacks tho they have none to give us in return, or to a small amount, and enjoy the importation here of all foreign goods, while they refuse to us the carriage of them to those countries.
They secure equal favor with the least skillful & least rigid, tho they are the most skillful and rigid.
It is not perceived that the treaty gives us any thing they can avoid or do as well without, while it secures almost every opening in our trade to them.
The views I have taken the liberty to offer are, it is true, merely of first impression.  If more reflexion gives me any ideas worthy of your acceptance I will take the Liberty to present them.  I have the honor to be, dear Sir, yr. respectful h. Servant

Tench Coxe


I felt in 1795, and I feel now that England has great advantages in making her treaties of commerce at the place of her functionaries, public offices, men of theory and pratice in trade.  If we could have a treaty to cure compensate & prevent evils made there, and a treaty commerce in America it would be safest.  Considerations relative to Mr. M. whom I love, esteem & respect render me desirous that this paper & my notes may after use in the Government be considered as personal, & not public but for your private bureau.

